                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

NICHOLAS S. BACON,               )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          CV419-155
                                 )
SERGEANT MARTINEZ, et al.,       )
                                 )
     Defendants.                 )

                                 ORDER

     Before the Court is plaintiff’s Objection, doc. 8, to the Report and

Recommendation, doc. 5, which the Court construes as a request for

extension of time.   That motion is GRANTED.        Plaintiff shall have

thirty days from the date of this order to submit his PLRA forms. The

Clerk’s office is accordingly, DIRECTED to send plaintiff duplicate

PLRA forms at his new address.

     SO ORDERED, this 23rd day of December, 2019.



                                 _______________________________
                                   __________________________
                                 CHRISTOPH
                                        P ER L. RAY
                                  HRISTOPHER
                                 UNITED STATESS MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
